Title: To James Madison from Charles Pinckney, [ca. 10] December 1812
From: Pinckney, Charles
To: Madison, James


Dear SirIn Columbia [ca. 10] December 1812
I wrote you the other day recommending to you a gentleman who will forward the letter—since this as I stated to you we have on the 2d given to you an unanimous vote by our Electors & North Caroline having done the same fixes you in the Chair for 4 Years more on which Event I congratulate yourself & our Country—it is one I never had any doubt of but as there was a stir in some of the northern states, & attempts seriously made in North Carolina & ⟨e⟩xpected in this I thought it my duty (having been elected for Charleston) to attend the present session at Columbia—a Clintonian Emissary of some official consequence was here, but soon finding how vain any attempt would be, he departed. I lament extremely Mr. Clintons conduct, & view it as inexpressibly aggravated by the time & by its holding out to our Enemy the appearance of Division & disaffection as well to your administration, as to our Union & a belief that they are ready at any time to sacrifice their rights to the benefits of commerce.
I fear from what I have heard You are not in good health nor should I be surprised at it—the cares you have had & which must still surround you are sufficient to wear out the strongest constitution, & as neither you or myself are as young as when we formed the Constitution You must feel it more & the unexpected disasters at the commencement of our Land War must have increased your uneasiness. We look with anxiety to Canada & to the Ocean & to the difference of Opinion which will probably prevail in England when the intelligence of our Elections reaches them—to the first for the repair of our disasters & to the last for the return of peace under the conviction that our Enemy seeing all hope of succeeding by obtaining majorities in our councils at an end will yield to your reasonable propositions. I wrote to you some months agoe on the subject of General Joseph Alston—that gentleman is this moment elected Governour of this state & will of course have the honour to address you on the particular situation of this State: & its maritime frontier. With great regard & Esteem, & best wishes for your happiness & honour I am dear sir always Yours Truly
Charles Pinckney
Since writing the within we have heard of the capture of the Frigate Macedonia on which I congratulate you & trust this & the guerriere will be the means of inducing Congress to increase our Vessels of War
